Title: To Thomas Jefferson from John Mason, 22 January 1809
From: Mason, John
To: Jefferson, Thomas


                  
                     Analoston Island Jany 22d. 1808 1809
                     
                  
                  J. Mason presents his Respects to the President, and with very great pleasure sends him the garden seeds asked in his note of the other day, in addition to which he begs his acceptance of a few of the Buda-Kale—an excellent kind of Cantaleup—Spanish Tomatoe (very much larger than the common kind)—and Estragon, from the plant the President was so good to send JM. a year or two agoe, which has flourished well in the open air—and will in Spring afford plenty of Hips—Should he find those convenient of cariage—
                  This Kale is a new vegetable lately introduced from Germany, it has been cultivated here for the last 3 years and found an acquisition, particularly that it passes the winter unhurt without protection & is the first thing growing in Spring, when it is a very early & grateful green boiled as Sprouts—it is said too to be valuable for Stock and particularly Sheep in winter—
                  These Seeds are all of JMs. own saving and may be depended on,—
                  That they may succeed at Monticello & furnish abundant Crops—and that you Sir may live many years to enjoy your Gardens and your Fields, in sweet Repose from your long and inestimable labours will be the unceasing prayer 
                  of Sir Your very Obt Hbl Ser
                  
                     J. Mason 
                     
                  
               